remy@femmelaw.com

From:                           Alexis McLean <aMcLean@mec.cuny.edu>
Sent:                           Friday, May 17, 2019 8:20 AM
To:                             remy green
Cc:                             Jonathan Wallace
Subject:                        RE: Sakia Fletcher
Attachments:                    NY Penal Law § 240.20.pdf



Good morning Remy:

I have removed Johnathon from this email, and would like to ask that just the three of us communicate about
this matter, specifically as it pertains to the hearing.

On May 20th, the FSDC will meet to determine whether additional discipline for Ms. Fletcher’s April 30th
conduct is warranted. Although the College was justified in issuing the emergency suspension and met all
CUNY procedural requirements, the FSDC will not be determining the sufficiency of the emergency
suspension. The responsibility of the FSDC is to determine if Ms. Fletcher must accept the charges put forth by
the College (which are in the Notice of Hearing and Charges issued on May 3, 2019). Once again, they will
make a determination regarding additional discipline.

Please note that once the College refers charges to the Faculty Student Disciplinary Committee (FSDC),
decisions about some of what you have asked rest solely with the Chair. My office has liaised with the Chair.
Responses are below.

We are asking for the following, reasonable information in order to prepare for the hearing on
Monday. Particularly because we are in the middle of exams, it is simply unreasonable and unfeasible for us to
ask other students whom we intend to call as witnesses to potentially set aside multiple days for this
hearing. [FSDC hearings typically last a few hours. This can vary based on the amount of witnesses, questions,
etc. However, in most instances, only one day is reserved/needed to settle a matter. Please have your witnesses
arrive at 3 PM. The Chair of the FSDC retains discretion to limit the number of witnesses and the time of
testimony for the presentations by any party and/or their representative.]

      1. Please provide us with a witness list for the College's case. If that is impossible, we ask that you at
         least provide us with an estimate for how long the College's case will be, so we may arrange for our
         witnesses. [Please see Johnathon Hardaway’s email on this. In addition, please see above.]
      2. Please provide documentation that the president or their designee made a determination that there
         existed emergency or extraordinary circumstances that justified the imposition of a suspension
         without any hearing pursuant to Article XV(j). [Please see Johnathon Hardaway’s email on this.]
      3. Please also provide documentation that "[p]rior to the commencement of a temporary suspension of a
         student, the college shall g[a]ve the student oral notice (which shall be confirmed via email to the
         address appearing on the records of the college) or written notice of the charges against
         her/him." Obviously the Office of Student Affairs' May 1 letter simply stating "Student Affairs will
         be contacting you shortly regarding pending disciplinary allegations" is insufficient. [Please note that
         per Article XV, the College reserves the right to provide notice following a suspension.]
      4. We hereby request a public hearing pursuant to Article XV, Hearing Rule 2. [Per Article XV, the
         Chairperson has the right to deny this request and hold a closed hearing. This hearing will be a closed
         hearing.]

                                                        1
      5. We hereby ask specifically that the proceedings be video and stenographically recorded, consistent
         with Article XV, Hearing Rule 5. We will be asking for our copy of the stenographic record (to be
         provided without cost under Hearing Rule 5) as soon as is practicable, in time to use the record to
         prepare for closing arguments. [Please see Johnathon Hardaway’s email on this. In addition, per
         Article XV, one recording format will be allowed.]
      6. Please provide us with whatever procedure you would like us to follow in order to call university
         employees as witnesses. [Please see Johnathon Hardaway’s email on this. In addition, please note that
         Chair of the FSDC retains discretion to limit the number of witnesses.]
      7. Please provide us with any rules that will be in place for this hearing that are not contained in the text
         of Article XV of the CUNY bylaws. [All rules that govern FSDC hearings are in Article XV of the
         CUNY bylaws.]


Additionally, given Mr. Hardaway's response to items 2 and 3 above, please let this constitute written notice of
our appeal of the temporary suspension imposed on Ms. Fletcher, pursuant to Article XV, on the grounds of
procedural error. Specifically, it appears that (1) the College did not make a determination that any emergency
or extraordinary circumstances existed, and (2) the college did not give any notice of the charges against Ms.
Fletcher prior to imposing discipline.
[The FSDC will not be determining the sufficiency of the emergency suspension. The responsibility of the
FSDC is to determine if Ms. Fletcher must accept the charges put forth by the College. In addition, per Article
XV, the College reserves the right to provide notice following a suspension.]

Lastly, per Article XV, “should the college seek to introduce additional documents or other tangible evidence
during, or some time prior to, the disciplinary hearing, the respondent and the complainant shall be afforded the
opportunity to review the additional documents or tangible evidence.” In addition, per Article XV, “each
student enrolled or in attendance in any college, school or unit under the control of the board and every student
organization, association, publication, club or chapter shall obey the laws of the city, state and nation.”
Therefore, I have attached NY Penal Law 240.20, which I have been informed will be presented at the hearing.

Sincerely,

   Dr. Alexis J. McLean
   Interim Dean of Student Affairs
   Medgar Evers College-CUNY
   1637 Bedford Avenue, Room S-306
   P: 718.270.6046
   E: amclean@mec.cuny.edu




From: remy green [mailto:remy@femmelaw.com]
Sent: Thursday, May 16, 2019 6:27 PM
To: Alexis McLean <aMcLean@mec.cuny.edu>
Cc: Jonathan Wallace <jonathan.wallace80@gmail.com>; Johnathon P. Hardaway <JHardaway@mec.cuny.edu>
Subject: Re: Sakia Fletcher

Dean McLean,
                                                        2
I am re-sending this directly to you, pursuant to the instructions of the University's counsel (whom I have moved to
the cc field).

We are asking for the following, reasonable information in order to prepare for the hearing on Monday. Particularly
because we are in the middle of exams, it is simply unreasonable and unfeasible for us to ask other students whom
we intend to call as witnesses to potentially set aside multiple days for this hearing.

        1. Please provide us with a witness list for the College's case. If that is impossible, we ask that you at least
           provide us with an estimate for how long the College's case will be, so we may arrange for our witnesses.
        2. Please provide documentation that the president or their designee made a determination that there existed
           emergency or extraordinary circumstances that justified the imposition of a suspension without any
           hearing pursuant to Article XV(j).
        3. Please also provide documentation that "[p]rior to the commencement of a temporary suspension of a
           student, the college shall g[a]ve the student oral notice (which shall be confirmed via email to the address
           appearing on the records of the college) or written notice of the charges against her/him." Obviously the
           Office of Student Affairs' May 1 letter simply stating "Student Affairs will be contacting you shortly
           regarding pending disciplinary allegations" is insufficient.
        4. We hereby request a public hearing pursuant to Article XV, Hearing Rule 2 .
        5. We hereby ask specifically that the proceedings be video and stenographically recorded, consistent with
           Article XV, Hearing Rule 5. We will be asking for our copy of the stenographic record (to be provided
           without cost under Hearing Rule 5) as soon as is practicable, in time to use the record to prepare for
           closing arguments.
        6. Please provide us with whatever procedure you would like us to follow in order to call university
           employees as witnesses.
        7. Please provide us with any rules that will be in place for this hearing that are not contained in the text of
           Article XV of the CUNY bylaws.

Please let me know if you have any questions or need to discuss any of these items.

Additionally, given Mr. Hardaway's response to items 2 and 3 above, please let this constitute written notice of our
appeal of the temporary suspension imposed on Ms. Fletcher, pursuant to Article XV, on the grounds of procedural
error. Specifically, it appears that (1) the College did not make a determination that any emergency or extraordinary
circumstances existed, and (2) the college did not give any notice of the charges against Ms. Fletcher prior to
imposing discipline.

Best,

Remy.


On Thu, May 16, 2019 at 6:10 PM Johnathon P. Hardaway <JHardaway@mec.cuny.edu> wrote:
 Hello Remy,

 To be clear, I am the College’s legal counsel. You need to contact Dr. Alexis McLean (carnom copied on this
 email), Dean of Student Affairs, for questions specific to Faculty Student Disciplinary Committee hearings. I
 tried to answer some of your questions below based on what I know about the CUNY FSDC process. Going
 forward, please send questions like these to Dr. McLean only.

 1. Please provide us with a witness list for the College's case. If that is impossible, we ask that you at least
 provide us with an estimate for how long the College's case will be, so we may arrange for our witnesses.
                                                            3
As told to you on Tuesday, May 14, 2019, the College is not required and will not be providing Respondent a
witness list. The College is not required and will not be providing the Respondent any estimates on length for
the hearing or hearing testimony. Please have your witnesses arrive at 3 PM on Monday May 20, 2019 at 1637
Bedford Avenue in Brooklyn, NY in room 307.

2. Please provide documentation that the president or their designee made a determination that there existed
emergency or extraordinary circumstances that justified the imposition of a suspension without any hearing
pursuant to Article XV(j).

Without acknowledging that such evidence does or does not exist, the College is not required and will not be
providing the information requested in paragraph 2.

3. Please also provide documentation that "[p]rior to the commencement of a temporary suspension of a
student, the college shall g[a]ve the student oral notice (which shall be confirmed via email to the address
appearing on the records of the college) or written notice of the charges against her/him." Obviously the
Office of Student Affairs' May 1 letter simply stating "Student Affairs will be contacting you shortly regarding
pending disciplinary allegations" is insufficient.

Without acknowledging that such evidence does or does not exist, the College is not required and will not be
providing the information requested in paragraph 3.

4.    We hereby request a public hearing pursuant to Article XV, Hearing Rule 2.

Dr. McLean has seen your request because she is carbon copied on this email. Nevertheless, upon information
and belief, the Chair of the FSDC will determine whether or not to allow an open hearing.

5. We hereby ask specifically that the proceedings be video and stenographically recorded, consistent with
Article XV, Hearing Rule 5. We will be asking for our copy of the stenographic record (to be provided
without cost under Hearing Rule 5) as soon as is practicable, in time to use the record to prepare for closing
arguments.

A stenographer will be at the May 20, 2019 FSDC hearing. The FSDC hearing is one day. In my experience,
transcripts usually take weeks to obtain. Nevertheless, please check with Dr. McLean regarding how fast
Respondent may obtain a hearing transcript or the remainder of the language in paragraph 5.

6. Please provide us with whatever procedure you would like us to follow in order to call university
employees as witnesses.

Please contact Dr. McLean with this request. It is my understanding that the College cannot compel witness
appearances, i.e., witnesses must voluntarily both appear and testify on the day of the FSDC hearing (in this
instance 3 PM on Monday May 20, 2019 at 1637 Bedford Avenue in Brooklyn, NY in room 307).

7. Please provide us with any rules that will be in place for this hearing that are not contained in the text of
Article XV of the CUNY bylaws.

Without acknowledging that any such rules exist or do not exist, the College is not required and will not be
providing the information requested in paragraph 7.

Please contact Dr. McLean only going forward.

                                                        4
Thank you,

Johnathon P. Hardaway III, Esq.
Chief Legal Officer
Medgar Evers College, Office of the President
1650 Bedford Avenue, Suite B3009
Brooklyn, NY 11225
Direct Dial: (718) 270-5002
Cellular: (917) 733-6036
Fax: (718) 270-5126
Email: jhardaway@mec.cuny.edu


PRIVACY & CONFIDENTIALITY NOTICE: This message is for the designated recipient only and may
contain privileged, confidential, or otherwise private information. If you have received it in error, please notify
the sender immediately and delete the original. Any other use of an e-mail received in error is prohibited.



________________________________
From: remy green [remy@femmelaw.com]
Sent: Thursday, May 16, 2019 5:32 PM
To: Johnathon P. Hardaway
Cc: Jonathan Wallace; Alexis McLean
Subject: Sakia Fletcher

Johnathon,

Unfortunately, it appears we will be unable to settle this without a hearing.

Therefore, we are now asking you for/informing you of the following, and may be making more requests as we
prepare for the hearing.

 1. Please provide us with a witness list for the College's case. If that is impossible, we ask that you at least
provide us with an estimate for how long the College's case will be, so we may arrange for our witnesses.
 2. Please provide documentation that the president or their designee made a determination that there existed
emergency or extraordinary circumstances that justified the imposition of a suspension without any hearing
pursuant to Article XV(j).
 3. Please also provide documentation that "[p]rior to the commencement of a temporary suspension of a
student, the college shall g[a]ve the student oral notice (which shall be confirmed via email to the address
appearing on the records of the college) or written notice of the charges against her/him." Obviously the
Office of Student Affairs' May 1 letter simply stating "Student Affairs will be contacting you shortly regarding
pending disciplinary allegations" is insufficient.
 4. We hereby request a public hearing pursuant to Article XV, Hearing Rule 2 .
 5. We hereby ask specifically that the proceedings be video and stenographically recorded, consistent with
Article XV, Hearing Rule 5. We will be asking for our copy of the stenographic record (to be provided
without cost under Hearing Rule 5) as soon as is practicable, in time to use the record to prepare for closing
arguments.
 6. Please provide us with whatever procedure you would like us to follow in order to call university
employees as witnesses.
 7. Please provide us with any rules that will be in place for this hearing that are not contained in the text of
                                                        5
 Article XV of the CUNY bylaws.

 Please let me know if you have any questions or need to discuss any of these items.

 Best,

 Remy.



 --
 __________________________________________
 J. Remy Green
 Partner
 | Cohen&Green P.L.L.C. | #FemmeLaw |
 | remy@femmelaw.com<mailto:remy@femmelaw.com> (e) | (929) 888.9560 (direct) |
 | (929) 888.9480 (p) | (929) 888.9457 (f) |
 | honorific / pronouns<https://urldefense.proofpoint.com/v2/url?u=https-3A__medium.com_-
 40j.remy.green_on-2Dcurb-2Dcuts-2Dand-2Dpronouns-2Dand-2Dhonorifics-2Din-2Demail-2Dsignatures-
 2Dand-2Delsewhere-
 2De1ea2bfd55b1&d=DwMFaQ&c=OX75XE6Ovbuivb5ZMs_UO0wD4Fwo3w1FbacarYwBPog&r=z5qGMC
 YL06ecn-Ejn2DVvHGUSwHy9eOYyDFChTKxF_g&m=ZVt6aGoSaqe-pukNCW7FJf2Yrkzuhrz9RvwD-
 dJbHGk&s=1eXgwGQFqSaduTYp0JWicTPQyS0pnsObnoWoR-
 Upwy8&e=>: Mx.<https://urldefense.proofpoint.com/v2/url?u=https-3A__en.wikipedia.org_wiki_Mx-5F-
 28title-
 29&d=DwMFaQ&c=OX75XE6Ovbuivb5ZMs_UO0wD4Fwo3w1FbacarYwBPog&r=z5qGMCYL06ecn-
 Ejn2DVvHGUSwHy9eOYyDFChTKxF_g&m=ZVt6aGoSaqe-pukNCW7FJf2Yrkzuhrz9RvwD-
 dJbHGk&s=EBf8Pdh7ZQxNwpQOq3OcwOxJdAg8q_mgGo1a4YUpJaA&e=> /
 they<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.teenvogue.com_story_they-2Dthem-
 2Dquestions-
 2Danswered&d=DwMFaQ&c=OX75XE6Ovbuivb5ZMs_UO0wD4Fwo3w1FbacarYwBPog&r=z5qGMCYL0
 6ecn-Ejn2DVvHGUSwHy9eOYyDFChTKxF_g&m=ZVt6aGoSaqe-pukNCW7FJf2Yrkzuhrz9RvwD-
 dJbHGk&s=upgCkRf1wBhqHRwHswnrkH4FtIbOsVhr1vp6I7iqafQ&e=>,
 their<https://urldefense.proofpoint.com/v2/url?u=https-3A__radicalcopyeditor.com_2017_08_31_transgender-
 2Dstyle-
 2Dguide_&d=DwMFaQ&c=OX75XE6Ovbuivb5ZMs_UO0wD4Fwo3w1FbacarYwBPog&r=z5qGMCYL06e
 cn-Ejn2DVvHGUSwHy9eOYyDFChTKxF_g&m=ZVt6aGoSaqe-pukNCW7FJf2Yrkzuhrz9RvwD-
 dJbHGk&s=G5hci_EQOBFiMaheMTujjXuQ4Ej4tXWbwkgOfozUfLI&e=>,
 them<https://urldefense.proofpoint.com/v2/url?u=https-
 3A__stroppyeditor.wordpress.com_2015_04_21_everything-2Dyou-2Dever-2Dwanted-2Dto-2Dknow-
 2Dabout-2Dsingular-
 2Dthey_&d=DwMFaQ&c=OX75XE6Ovbuivb5ZMs_UO0wD4Fwo3w1FbacarYwBPog&r=z5qGMCYL06ec
 n-Ejn2DVvHGUSwHy9eOYyDFChTKxF_g&m=ZVt6aGoSaqe-pukNCW7FJf2Yrkzuhrz9RvwD-
 dJbHGk&s=11ThYRDMMyPJ8zILv8J2NHnDlRxvu6afy6GhJrrq0XY&e=> |
 __________________________________________
 __________________________________________




--

                                                       6
__________________________________________

                                                                                                       J. Remy Green

Partner

| Cohen&Green P.L.L.C. | #FemmeLaw |

| remy@femmelaw.com (e) | (929) 888.9560 (direct) |
| (929) 888.9480 (p) | (929) 888.9457 (f) |

| honorific / pronouns: Mx. / they, their, them |

__________________________________________
    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




__________________________________________




                                                                                                                                                                 7
